In re Montgomery, Albert; — Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 90KW-1016; Parish of Orleans, Criminal District Court, Div. “E”, No. 285-335.
Granted in part; denied in part. Relator’s request for the transcript of his Boy-kin examination is granted and the district court is ordered to provide relator with a copy of the transcript of his April 29, 1982 guilty plea in No. 285-335. Relator’s request for his sentencing transcript is denied for failure to state a particularized need.